DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest a calibration support containing liquids necessary for the calibration of the sensing probes, and the linear actuators managed by two corresponding servo-motors configured to independently immerse and remove the sensing probes. 
The closest prior art of record Kikuchi (US 5598663 A, as cited by applicant in IDS dated 09/20/2019) teaches a hydroponic nutrient control system, including a pump (3) connected to the general tank (2), an analysis chamber (2), connected to the pump (3), a sensor module comprising sensing probes (5, 6), an additive module comprising at least one liquid nutritional bottle (7) and at least one liquid pH corrector bottle (9, 10), to add the liquids to the water based solution, and an injection module (8, 11, 12), comprising at least one injector for each bottle able to channel the liquids of said bottles and send them to the analysis chamber (2). Kikuchi also teaches a controller configured to: receive from the sensing probes the data of the analysis of the solution sent from the main reservoir to the analysis chamber by means of the pump (see fig 2), driving the addition of the liquids from the bottles; (fig. 2), enabling the injectors to send a predetermined amount of additive liquids in the analysis chamber; (fig. 2) and adjusting the operation of further external devices. Kikuchi fails to teach a handling support of the sensing probes, calibration support containing liquids necessary for the calibration of the sensing probes, or any calibration of the sensing probes. Kikuchi also fails to teach a user interface configured to wireless communicate with the electronic control board; wherein the sensor module comprises a conveyor plane displaceable horizontally by a motor to accurately position the sensing probes and two linear actuators provided with rack and managed, in turn, by two corresponding servo-motors configured to independently immerse and remove the sensing probes, moving them on two axes. Further, it would not be obvious to modify Kikuchi with the independently moving sensing probes, as the system of Kikuchi measures the pH and ion concentrations simultaneously, and at regular constant sampling intervals. 
The further prior art of MacIsaac (US 20070190521 A1) teaches a handling support (180) of the sensing probes, wherein the sensor module comprises a conveyor plane (see figs 4 and 9-11) displaceable horizontally by a motor to accurately position two probes (204) and two linear actuators (144). MacIsaac fails to teach the linear actuator rack as claimed, and while MacIsaac does teach two probes moving independently, it does not teach the two corresponding servo-motors configured to immerse and remove the sensing probes.   
The prior art of record Mansey (US 9603316 B1) teaches a sensor module comprising sensing probes (air and reservoir sensors, including pH sensors, see col 4, lines 62-65), and at least one liquid pH corrector bottle (pH injector, see col 3, lines 60-67), to add the liquids to the water based solution, and an electronic control board configured to: receive from the sensing probes the data of the analysis of the solution sent from the main reservoir to the analysis chamber by means of the pump; (controller receives data, col 1, lines 57-64), and a user interface configured to wireless communicate with the electronic control board (user interface 406). Mansey does not teach any sort of calibration for the sensing probes, or motors for independently immersing and removing the sensing probes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./
Examiner, Art Unit 3642                                                                                                                                                                                         
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642